Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 4, 2020

                                      No. 04-20-00028-CV

                       181 SOUTH HOMES INC. and Ricardo Canales,
                                    Appellants

                                                v.

                  Henry GARIBAY, Individually, and d/b/a Hengar Unlimited,
                                       Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI07741
                        Honorable Angelica Jimenez, Judge Presiding


                                         ORDER

         Cross-appellant Henry Garibay’s motion for extension of time to file his cross-appellant’s
brief is granted.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court